DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Amendment
This office action is responsive to the amendment filed on 3/19/21.  As directed by the amendment: claims 52-53 and 56 have been amended, claims 1-51 have been canceled, and new claims 58-59 have been added.  Thus, claims 52-59 are presently pending in the application.

Claims 52-59 are allowed based on the examiner’s amendment below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with attorney Henry Shikani on 3/29/21.


Please amend claim 52, lines 13, 18 and 21 as follows:
-- delivery device including a manually-actuatable substance supply unit for delivering the--
-- supply unit, such that, with actuating movement of the substance supply unit, [[the]]an--
-- manually actuating the substance supply unit to deliver the substance to the nasal--

Please amend claim 56, line 2 as follows:
-- comprises a valve assembly fluidly connected to [[the]]a mouthpiece and the nosepiece, and--

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the prior art of record alone or in combination fails to teach the delivery device including a manually-actuatable substance supply unit for delivering the substance through a nozzle disposed within the nosepiece, and a flow regulator configured, with actuating movement of the substance supply unit, to regulate one or more flow characteristics of an exhalation air flow as delivered through the nosepiece, the flow regulator including an aperture into which extends a movable part of the substance supply unit, such that, with actuating movement of the substance supply unit, an effective area of a flow channel to the 
The closest prior art of record includes Djupesland (2005/0028812), Djupesland (WO2005/021059) and Keldmann et al. (6,811,543), but who fail to teach the claimed limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RACHEL T SIPPEL whose telephone number is (571)270-1481.  The examiner can normally be reached on M-F 8:00-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/RACHEL T SIPPEL/Primary Examiner, Art Unit 3785